United States Court of Appeals
                       For the First Circuit


Nos.    04-1808, 04-1809, 04-1810


                   IN RE: GRAND JURY PROCEEDINGS.
                             __________


        ON APPEALS FROM THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS FROM ORDERS COMPELLING WITNESS
 TESTIMONY BEFORE A GRAND JURY AND PROHIBITING THE WITNESS FROM
    COMMUNICATING WITH THE APPELLANTS OR APPELLANTS’ COUNSEL




                               ERRATA



       The opinion of this court issued July 8, 2005, is amended as

follows:

       On page 9, first full paragraph, line 9, replace "mark" with

"marks".

       On page 11, note 5, line 1, replace "F.2d." with "F.2d".